Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 23, 2021

                                      No. 04-21-00203-CR

                              EX PARTE ARMANDO RAMOS,

                  From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6442-W1
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER

        On December 22, 2021, appellant pro se filed “Appellant’s Memorandum and Request
for the Record” and “Appellant’s Second Objection to Appeal Court’s Shuffling of Attorney’s
Without Notification and Request for Notification-Extension of Time and Ander’s
Requirement’s.” Because appellant is represented by an attorney on appeal, the motions are
DENIED on the basis that appellant is not entitled to hybrid representation. See Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim.
App. 1981). Unless required by law, further pro se filings will not be considered.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court